PER CURIAM.
The appellant appeals the denial of her postconvietion motion filed pursuant to Florida Rule of Criminal Procedure 3.850. Because the appellant’s motion raises five issues and the trial court’s order only disposes of four of them, this Court is without jurisdiction. See Edler v. State, 673 So.2d 970 (Fla. 1st DCA 1996)(holding 'that an order is not a final appealable order until it disposes of all the issues presented below). Therefore, we dismiss the appeal without prejudice to appeal a final order disposing of all the issues raised by the appellant below.
AFFIRMED.
DAVIS, BROWNING, and HAWKES, JJ., Concur.